Citation Nr: 1614136	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-03 284	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from October 1989 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO denied service connection for schizophrenia and PTSD.  In April 2011, the Veteran filed a notice of disagreement (NOD).  In January 2013, the RO granted service connection and a total (100 percent) rating for schizophrenia, effective June 2, 2010.  A statement of the case (SOC) addressing the claim for service connection for PTSD was issued, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), later that month.

In his substantive appeal, the Veteran requested a Board video conference hearing before a Veterans Law Judge.  A February 2016 letter informed him that his hearing was scheduled for March 2016.  However, in correspondence received later that month, the Veteran cancelled his hearing request.

The Board notes that, while the Veteran previously was represented by a private attorney, in March 2015-during the pendency of the claim on appeal-the Veteran granted a power-of-attorney in favor of The American Legion with regard to this matter.  The Board recognizes the change in representation.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

By a written statement received in March 2016, prior to the promulgation of an appellate decision, the Veteran's representative indicated that the Veteran was satisfied with his current disability ratings and wished to withdraw from appeal his claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

By a written statement received in March 2016, prior to the promulgation of a decision on the issue, the Veteran's representative indicated that the Veteran was satisfied with his current disability ratings and wished to withdraw from appeal his claim for service connection for PTSD.  Thus, as that was the only issue remaining in appellate status, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


